Filed: May 19, 2000
IN THE SUPREME COURT OF THE STATE OF OREGON
DAVID FIDANQUE,
	Petitioner,
	v.
HARDY MYERS, Attorney General,
State of Oregon,
	Respondent.
_________________________________________________________________
DANIEL W. MEEK,
	Petitioner,
	v.
HARDY MYERS, Attorney General,
State of Oregon,
	Respondent.
 
(SC S47377; S47428)
(Cases Consolidated for Consideration and Opinion)
	En Banc
	On petitions to review ballot title.
	Submitted on the petitions, answering memoranda of
respondent, reply memorandum in support of petition (in S47377),
and the record on April 19, 2000.
	Charles F. Hinkle, Portland, filed the petition and reply
memorandum in support of petition in S47377.
	Daniel W. Meek, pro se, Portland, filed the petition in
S47428.
	Douglas F. Zier, Assistant Attorney General, Salem, filed
the answering memoranda for respondent.  With him were Hardy
Myers, Attorney General, and Michael D. Reynolds, Solicitor
General.
	PER CURIAM
	Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(10).



	PER CURIAM

	These two ballot title review proceedings, which this
court consolidates for purposes of consideration and decision,
are brought under ORS 250.085(2).  Petitioners are electors who
timely submitted written comments to the Secretary of State
respecting the content of the draft ballot title for a proposed
measure, designated Initiative Petition 156 (2000).  They
therefore are entitled to seek review of the ballot title that
the Attorney General has certified.  See ORS 250.085(2) (setting
that requirement).
 We have considered each of petitioners' arguments
concerning the ballot title certified by the Attorney General. 
We conclude that none establishes that the Attorney General's
certified ballot title fails to comply substantially with the
standards for such ballot titles set out in ORS 250.035(2)(a) to
(d) (1997). (1)  See ORS 250.085(5) (setting out standard of
review).  Accordingly, we certify to the Secretary of State the
following ballot title:
AMENDS CONSTITUTION: APPLIES POTENTIAL FUTURE CAMPAIGN CONTRIBUTION, EXPENDITURE LIMITS TO SPECIFIED ENTITIES


		RESULT OF "YES" VOTE: "Yes" vote applies potential
Oregon corporate campaign contribution, expenditure
limits to certain other corporations, unions.
		RESULT OF "NO" VOTE: "No" vote rejects applying
potential Oregon corporate campaign contribution,
expenditure limits to other corporations, unions.
		SUMMARY: Amends constitution.  Current law allows
unlimited campaign contributions and expenditures by
Oregon for-profit corporations.  Measure requires any
future campaign contribution or expenditure limits
applied to Oregon for-profit corporations to be applied
equally to out-of-state for-profit corporations and to
public employee unions, including any political
committee or entity receiving public employee union
funds used for political purposes or commingled with
money used for political purposes.  Measure's provision
would not limit contributions, expenditures by certain
nonprofit corporations.

Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(10).	



1. 	The 1999 Legislature amended ORS 250.035 in several
respects.  Or Laws 1999, ch 793, § 1.  However, section 3 of that
1999 enactment provides, in part:
 	"(1) The amendments to ORS 250.035 by section 1 of
this 1999 Act do not apply to any ballot title prepared
for:


		"(a) Any initiative petition that, if filed with
the Secretary of State with the required number of
signatures of qualified electors, will be submitted to
the people at the general election held on the first
Tuesday after the first Monday in November 2000[.]"

The present measure is one to which the 1999 act does not apply. 
We therefore apply the pertinent provisions of ORS 250.035
(1997).
Return to previous location.